DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 & 22-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keech (WO 03/043850).
Referring to claim 16, Keech discloses a retention system for a load carrying container (3, fig 1) including a rear end (14, fig 1), comprising: 
a retention portion (1, fig 1) arrangeable at or near the rear end of the load carrying container, which retention portion is pivotable between a first, raised position and a second, lowered position; and 
a drive element (13, fig 6) for moving the retention portion between the first and second positions.

Referring to claim 17, Keech also discloses the drive element is arranged below the retention portion (shown in fig 6).


Referring to claim 22, Keech also discloses the drive element comprises a mechanical hoisting element (shown in fig 6).

Referring to claim 23, Keech further discloses the drive element comprises a hydraulic cylinder or a pneumatic cylinder (shown in fig 6).

Referring to claim 24, Keech furthermore discloses the retention portion constitutes an end portion of a lining (4, fig 1) of the load carrying container.

Referring to claim 25, Keech additionally discloses the lining comprises elements at least in part made from rubber (page 5, lines 25-29).

Referring to claim 26, Keech discloses a load carrying container comprising: 
a rear end (14, fig 1); 
a retention system (2, fig 1) including a retention portion (1, fig 1) arrangeable at or near the rear end, which retention portion is pivotable between a first, raised position and a second, lowered position; and 
a drive element (13, fig 6) for moving the retention portion between the first and second positions.



Referring to claim 28, Keech further discloses a compartment (show in fig 6), wherein the drive element is located in the compartment.

Referring to claim 29, Keech furthermore discloses a load carrying container (3, fig 1).

Referring to claim 30, Keech additionally discloses method for retaining material in a load carrying container (3, fig 1), the method comprising the steps of: providing a load carrying container setting the retention portion of said load carrying container in a first, raised position for loading and transportation of the load of said load carrying container.


Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sudyk discloses a truck bed liner.  Taylor discloses a rotary dump.  Dunn et al. discloses a liner system.  Burstorm et al. discloses a lining element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612